129 F.3d 124
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Adolfo ALMAZAN-VILLEGAS, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 94-70770.
United States Court of Appeals, Ninth Circuit.
Submitted November 4, 1997.**Decided Nov. 6, 1997.

Petition to Review a Decision of the Board of Immigration Appeals, Pasadena, California, No. Afp-fzz-ptr.
Before:  GIBSON,*** KOZINSKI and TROTT, Circuit Judges.


1
MEMORANDUM*


2
The BIA may assume without deciding statutory eligibility and choose to deny the relief Almazan-Villegas seeks as a matter of discretion.  See INS v. Bagamasbad, 429 U.S. 24, 25 (1976).  We must affirm the BIA's exercise of discretion as to suspension of deportation and waiver of inadmissibility if it supported "its conclusions with a reasoned explanation based upon legitimate concerns."  Vargas v. INS, 831 F.2d 906, 908 (9th Cir.1987);  see Jay v. Boyd, 351 U.S. 345, 360-61 (1956);  Rashtabadi v. INS, 23 F.3d 1562, 1570 (9th Cir.1994).  The BIA expressed legitimate concerns regarding Almazan-Villegas' honesty and forthrightness in answering questions both before and during his deportation hearing.  Even if the BIA had considered Almazan-Villegas' acts of fraud upon entering the United States--which it didn't--Braum v. INS, 992 F.2d 1016, 1020 (9th Cir.1993), and Delmundo v. INS, 43 F.3d, 436, 440 (9th Cir.1994), would not help him.  In INS v. Yang, 117 S.Ct. 350, 352-53 (1996), the Supreme Court held that initial entry fraud may be considered in deciding whether to grant discretionary relief.  The BIA reasonably considered the factors weighing in Almazan-Villegas' favor and decided not to exercise its discretion to grant him suspension of deportation or waiver of inadmissibility.


3
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.  R. 34-4


**
 * The Honorable Floyd R. Gibson, United States Court of Appeals for the Eighth Circuit, sitting by designation


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3